Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This Action is in response to the amendment filed on September 20, 2021.
As directed by the amendment: Claims 1, 3-4, 7-9, 16, 19-20, and 27 were amended.  Claims 1-9, 15-17, 19-20, 22, 24, 27-28, and 30-31 are pending and currently under consideration for patentability under 37 CFR 1.104.  
Claim Interpretation
It is noted that while features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function (see MPEP 2114). “Apparatus claims cover what a device is, not what a device does” (MPEP 2114(II)).  In the instant case, the apparatus claims recite a variety of functional language or intended uses of the device (“hand grip for gripping by a user when applying massage therapy with the apparatus,” “operable by the user, while gripping the associated hand grip,” “the gap is controllably adjustable and settable at a selectable width while the apparatus is in use,” etc.). In these instances where the claims recite functional language or intended uses of the device, as long as the prior art structure is able to perform the claimed function(s)/use(s), it will be considered to read on the claimed function(s).
Claim Interpretation - 35 USC § 112(f)
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. Such claim limitation(s) which recite means, but do not have sufficient structure to perform the recited function include:
 “connector means adapted for gripping… operable to: connect the subassemblies… establishing between them an adjustable gap … and adjust the gap while being gripped by the user” in claim 16.
“connector means being operable to cause controllable elongation and shortening of the side elements, thereby causing adjustment of the gap” in claim 17.
“connector means engages ratcheting grooves and ridges … preventing rotation of the connector means in one predetermined direction relative to said at least one subassembly” in claim 20.
“connection means for connecting the subassemblies to form a rigid frame … having a length that is adjustable by a user gripping and rotating a component on that side” in claim 27.
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“a settable gap adjusting mechanism … for adjusting an overall length of the associated upright element independent of the other upright element” in claim 1.
“connector engageable with ratcheting grooves and ridges formed in the upper rebar to facilitate controllably adjusting and setting the gap” in claim 3.
“a settable adjusting mechanism operable, during use of the apparatus by the user when gripping the handgrips, to adjust the gap to maintain therapeutically effective force exerted against the body part”  in claim 27.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 8, 17, 19-20, 22, and 24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or 
Claim 3, lines 2-4 recite “a connector coupled to an upper rebar, the connector engageable with ratcheting grooves and ridges formed on the upper rebar to facilitate controllably adjusting and setting the gap” and it is unclear what the structural relationship is between the “connector” and the “ratcheting grooves and ridges” that facilitates the adjusting and setting the gap.
Claim 3, line 2 recites “ratcheting grooves and ridges” and it is unclear what the modifier “ratcheting” adds to the phrase “grooves and ridges” when no ratchet has been recited. For purposes of examination, “ratcheting grooves and ridges” has been interpreted to mean “grooves and ridges” that permit movement by steps or degrees (as per the Merriam-Webster definition of “ratchet” as a verb: to cause to move by steps or degrees). 
Claim 8, line 2 recites “the axially extensible crossbar is pivotally attached to the upright elements” which is confusing because claim 1 recites “the crossbar elements are connected to the upright elements at fixed connection points.” Based upon Applicant’s disclosure, fixed connection points appear to be mutually exclusive with pivotal connection points (see the last sentence of [0072] of the published application). Thus, it is unclear whether the connection between the crossbar and the upright elements is fixed, or whether pivotal or other movement is being claimed.
Claim 17, lines 2-3 recite “the closed frame comprises opposed first and second crossbars, connected to axially extensible side elements” which is confusing because claim 16 already recites the frame includes a “first pair of opposite sides and a second 
Claim 20, line 2 recites “ratcheting grooves and ridges” and it is unclear what the modifier “ratcheting” adds to the phrase “grooves and ridges” when no ratchet has been recited. For purposes of examination, “ratcheting grooves and ridges” has been interpreted to mean “grooves and ridges” that permit movement by steps or degrees (as per the Merriam-Webster definition of “ratchet” as a verb: to cause to move by steps or degrees). 
Claim 20, lines 2-5 recite “each connector means engages ratcheting grooves and ridges formed on at least one of said subassemblies, engagement preventing rotation of the connector means in one predetermined direction relative to said at least one subassembly” and it is unclear what the structural relationship is between the “connector means” and the “ratcheting grooves and ridges” that facilitates the preventing rotation of the connector means in one predetermined direction.
The remaining claims are rejected based on their dependence on a rejected base claim.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-5, 16-17, and 22 are rejected under 35 U.S.C. 103 as being obvious over Sakamoto et al. (2005/0159688).
Regarding claim 1, Sakamoto discloses a massage apparatus (Fig. 17) comprising: an openable and closeable (expansion/contraction of the extension adjusting mechanism 70a will open or close the gap between the rollers 20a, 30a, Fig. 17) rigid frame (stays 10b, 10c, 10e, 10f, Figs. 17-18; formed of polycarbonate, see the penultimate sentence of [0133] and see para. [0179], and the first sentence of [0185]) comprising a pair of opposing crossbar elements (stays 14c, 14e, Fig. 17) connected with upright elements (stays 10e, 10f, Fig. 18), wherein the crossbar elements (14c, 14e) are connected to the upright element(s) at fixed connection points (each crossbar element 14c, 14e, is fixed in its connection to the at least one upright element(s) 10e, 10f, Fig. 18), wherein: the pair of opposing crossbar elements (14c, 14e, Figs. 17-18) support opposingly-located first (roller 20a, Fig. 17) and second (roller 30a, Fig. 17) massage tools mounted thereon to define between them a massage gap (there is a gap between rollers 20a, 30a, Figs. 17-18), wherein a body portion is receivable for massaging (see Figs. 3-7 and see the last sentence of the Abstract); and the upright 
Sakamoto’s Fig. 17 embodiment is silent regarding the upright elements being a pair of opposing upright elements; and the (second) upright element of the pair comprising a hand grip, independently adjustable relative to the other (first) upright element. 
However, it is noted that Sakamoto additionally discloses embodiments that have a pair of opposing, substantially identical upright elements (see Fig. 1, second pair of opposing, substantially identical upright elements 13, 14; see also Fig. 22, with second pair of opposing, substantially identical upright elements 112, 113), and each element of the pair defining a hand grip (see the last sentence of [0156] which states that the side segments 112, 113, in Fig. 22 can be gripped by the hands). Such an arrangement of a pair of substantially identical upright elements is thus shown to be a known alternative to merely providing one side with upright elements (compare Fig. 22 to Fig. 28). Based upon Sakamoto’s disclosure, one of ordinary skill in the art would recognize that constructing the system to have only one side with upright elements provides one expected advantage (allowing the limb to be easily inserted through the open side, see the first sentence of [0165]), while constructing the system to have a pair of opposing upright elements provides other expected advantages (preventing the limb from inadvertently falling out of the side of the massage gap; see lines 8-10 of [0083], and providing additional points at which the user can grasp the device with their hands, to provide a massage; see the last sentence of [0156] and see Fig. 26).
St. Regis Paper Co. v. Bemis Co., 193 USPQ 8. MPEP 2144.04. In the modified Sakamoto device, there would thus be a pair of opposing upright elements and each of the upright elements would have an adjustment mechanism (see Figs. 17-18, instead of the open side on the right of the device, the modified device will have another pair of adjustable stays 10e, 10f, with another adjustment mechanism 70a), allowing for adjusting the overall lengths of the associated upright elements independently of each other (in the modified device, each of the pair of opposing upright elements has its own adjustment mechanism 70a, which can be actuated independently of the other).
 Regarding claim 4, the modified Sakamoto device discloses wherein each upright element includes first (10e, Fig. 18) and second (10f, Fig. 18) reconnectable portions (the portions are detachably connected with each other, see the first sentence of [0133]), whereby the apparatus is separable into first and second subassemblies (stay 10b is separable from stay 10c, see the first sentence of [0133]), each bearing one of said tools (stay 10b includes roller 30a and stay 10c includes roller 20a, see Fig. 18).  

Regarding claim 16, Sakamoto discloses a massage apparatus (Fig. 17) comprising: first (stays 10c, 10f, Fig. 18) and second (stays 10b, 10e, Fig. 18) detachably connectable (the portions are detachably connected with each other, see the first sentence of [0133]) subassemblies bearing respective first (roller 20a, Fig. 17) and second (roller 30a, Fig. 17) massage tools, the first massage tool (roller 20a, Fig. 17) being for supporting a body430246-3 portion to be massaged against the second tool (this is a recitation of intended use of the device, and the structure of Fig. 17 is able to perform this limitation because roller 20a is capable of being placed beneath a body portion such as a leg, to support the leg while the roller 30a massages the leg, similar to Fig. 3, Fig. 5) the second tool (30a) being adapted for providing a predetermined massage effect (a rolling massage effect) to a massage-receiving human body portion (such as an arm or a leg, see the last sentence of the Abstract), and connector means (extension adjusting mechanism 70a, Fig. 17) adapted for gripping by a massage-giving user (the user is able to grip various parts of the mechanism 70a, and it is intended to push member 73a, see Fig. 20 and paragraph [0137]) and operable to: connect the subassemblies together to define a closed frame (member 72a engages with concave portions 701 as seen in Fig. 20 to connect the subassemblies together to define a 

However, it is noted that Sakamoto additionally discloses embodiments that have a pair of opposing, substantially identical upright elements (see Fig. 1, second pair of opposing, substantially identical upright elements 13, 14; see also Fig. 22, with second pair of opposing, substantially identical upright elements 112, 113), and each element of the pair defining a hand grip (see the last sentence of [0156] which states that the side segments 112, 113, in Fig. 22 can be gripped by the hands). Such an arrangement of a pair of substantially identical upright elements is thus shown to be a known alternative to merely providing one side with upright elements (compare Fig. 22 to Fig. 28). Based upon Sakamoto’s disclosure, one of ordinary skill in the art would recognize that constructing the system to have only one side with upright elements provides one expected advantage (allowing the limb to be easily inserted through the open side, see the first sentence of [0165]), while constructing the system to have a pair of opposing upright elements provides other expected advantages (preventing the limb from inadvertently falling out of the side of the massage gap; see lines 8-10 of [0083], and providing additional points at which the user can grasp the device with their hands, to provide a massage; see the last sentence of [0156] and see Fig. 26).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the construction of Sakamoto to include a second, substantially identical opposing upright element which is configured to be grasped by a user’s hand as taught by Sakamoto, for the purpose of preventing the limb from inadvertently falling out of the side of the massage gap and St. Regis Paper Co. v. Bemis Co., 193 USPQ 8. MPEP 2144.04. In the modified Sakamoto device, there would thus be a second pair of opposite sides and each of the opposite sides would have an adjustment mechanism (see Figs. 17-18, instead of the open side on the right of the device, the modified device will have another pair of adjustable stays 10e, 10f, with another adjustment mechanism 70a), allowing for adjusting the overall lengths of the associated upright elements independently of each other (in the modified device, each of the pair of opposing upright elements has its own adjustment mechanism 70a, which can be actuated independently of the other).
Regarding claim 17, Sakamoto discloses wherein the closed frame comprises opposed first (14c, Fig. 17) and second (14e, Fig. 17) crossbars, connected to axially extensible (via extension adjusting mechanism 70a, Fig. 17) side elements (14a, 14b, Fig. 17) comprising said connector means (70a), the connector means (70a) being operable to cause controllable elongation and shortening of the side elements (the collective effective length of the side elements 14a, 14b, may be elongated or shortened by selecting which concave portion 701 to engage with the engaging claw 72a in Fig. 20; see para. [0137]), thereby causing adjustment of the gap (extension adjusting mechanism 70a adjusts the gap).  
Regarding claim 22, Sakamoto discloses wherein the first tool (20a, Fig. 17) is rotatably mounted (see the first sentence of [0136], and note that this is a “roller” 20a) on a shaft (shaft 500, Fig. 18) spaced from the first crossbar (14c, Fig. 17).  

Sakamoto does not specifically state each massage tool in the Fig. 17-20 embodiment being capable of imparting a different respective massage effect. Furthermore, Sakamoto’s Fig. 17 embodiment is silent regarding a second pair of opposite sides (i.e., another side opposite to the elements 10e, 10f, Fig. 18). 
However, Sakamoto additionally states that the pair of massage tools (such as rollers 20, 30, Fig. 1-3) may include protection members made of elastic materials having different penetration rates to exert different rolling pressures (see para. [0049]-[0050]). For example, the protection members (22, 32, Figs. 1-3) may have different penetration rates and thicknesses, so that the lower leg can be suitably protected with the protection members having penetration rates in accordance with the different in elasticity of the relatively harder upper portion and relatively softer portion of the lower leg (see lines 1-8 of [0086], as well as para. [0072]). Thus, one roller is capable of imparting a massage effect of a different pressure exerted on the user, with respect to the other roller. Sakamoto also states that the rollers may be easily replaced due to detachable mounting, to enable the most suitable massaging to conform to the user (see para. [0140]). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the first and second 
The modified Sakamoto device is still silent regarding a second pair of opposite sides (i.e., another side opposite to the elements 10e, 10f, Fig. 18). 
Additionally, Sakamoto discloses embodiments that have a pair of opposing, substantially identical upright elements (see Fig. 1, second pair of opposing, substantially identical upright elements 13, 14; see also Fig. 22, with second pair of opposing, substantially identical upright elements 112, 113), and each element of the pair defining a hand grip (see the last sentence of [0156] which states that the side segments 112, 113, in Fig. 22 can be gripped by the hands). Such an arrangement of a pair of substantially identical upright elements is thus shown to be a known alternative to merely providing one side with upright elements (compare Fig. 22 to Fig. 28). Based upon Sakamoto’s disclosure, one of ordinary skill in the art would recognize that constructing the system to have only one side with upright elements provides one expected advantage (allowing the limb to be easily inserted through the open side, see the first sentence of [0165]), while constructing the system to have a pair of opposing upright elements provides other expected advantages (preventing the limb from inadvertently falling out of the side of the massage gap; see lines 8-10 of [0083], and providing additional points at which the user can grasp the device with their hands, to provide a massage; see the last sentence of [0156] and see Fig. 26).
St. Regis Paper Co. v. Bemis Co., 193 USPQ 8. MPEP 2144.04. In the modified Sakamoto device, there would thus be a second pair of opposite sides and each of the opposite sides would have an adjustment mechanism (see Figs. 17-18, instead of the open side on the right of the device, the modified device will have another pair of adjustable stays 10e, 10f, with another adjustment mechanism 70a), allowing for adjusting the overall lengths of the associated upright elements independently of each other (in the modified device, each of the pair of opposing upright elements has its own adjustment mechanism 70a, which can be actuated independently of the other).
Regarding claim 28, the modified Sakamoto device discloses applying the first massage tool (20a, Fig. 17) to support the body part and the second massage tool (30a, Fig. 17) to apply massaging pressure to the supported part (see Figs. 3-7, the lower roller 20 is applied underneath a leg to support it, and an upper roller 30 applies a massage pressure to the supported leg. The Fig. 17 embodiment would be used in the same way).  

However, Sakamoto shows that the device should be used by contacting both sides of a user’s limb to apply a massage (see Figs. 3-7), and specifically states that the adjusting mechanism should be used to set the gap to an appropriate distance (see the first sentence of [0141]). Thus, Sakamoto discloses the general conditions of the claim.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Sakamoto to repeatedly adjust the gap while applying the massage tools to a massage recipient, for the clear purpose of maintaining an appropriate gap to apply a suitable massage pressure as the device is moved along the arm and/or leg. 
Regarding claim 31, the modified Sakamoto method discloses wherein operating the adjusting mechanism (70a, Fig. 17, Fig. 20) includes releasing (by pressing on push member 73a, Fig. 20) a locking mechanism (engagement claw 72a, Fig. 20) that prevents uncontrolled increasing of the gap (engagement claw 72a prevents uncontrolled increasing of the gap by locking in place via concave portions 701, Fig. 20).
Claims 2-3, 6, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Sakamoto et al. (2005/0159688) in view of Johnson (2013/0190664).

Johnson teaches a related massage roller device (Fig. 10) which includes a handgrip (handgrip 810, Fig. 10) mounted on an elongated rod (840, Fig. 12). This elongated rod (840, Fig. 12) may be rotated in order to adjust the effective length of a telescoping assembly (rotating bar 840 causes the threaded screws 860, 865, Fig. 12, to rotate relative to one another to change the length of the telescopic connection between frame 840 and frame 835. See the last two sentences of [0101], as well as the first two sentences of [0102]). A user would thus be able to grip the handgrip (810, Fig. 12) to rotate the associated elongated rod (840, Fig. 12) to change the length of the telescopic connection.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the telescopic connection (stays 14a, 14b, and adjustment mechanism 70a, Fig. 17) of Sakamoto to instead include a telescopic connection using a pair of elongated, hollow rods which include at least one handgrip and are able to rotate relative to one another to cause a screw-threaded length adjustment as taught by Johnson, because this is a substitution of one known telescopic connection for another known telescopic connection, and would provide expected results of allowing a user to effect a length change to adjust the gap between the massage tools by conveniently rotating the handgrip.
Regarding claim 3, the modified Sakamoto/Johnson device discloses each upright element (as modified by Johnson) includes a connector (threaded end 865, Fig. 12 of Johnson) connected to an upper rebar (screw 860, Fig. 12 of Johnson), the 
In the alternative, if “ratcheting grooves and ridges” were interpreted to require a ratchet, Johnson additionally teaches that the length-adjustment mechanism may be implemented in other ways, including using a ratcheting extension which is taught by Huang (5,947,666) and is incorporated by reference into Johnson (see lines 11-18 of [0102]). The ratcheting mechanism of Huang allows a telescopic length to be controllably adjustable and settable (via gear means 40 and engagement openings 101, Figs. 1-2 of Huang) by having a connector (such as gear teeth 41) engageable with grooves and ridges (101) formed on an upper rebar (10, see Figs. 1-2 of Huang, the ratchet has a connector part that engages with the grooves/ridges 101).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the telescopic connection of Sakamoto/Johnson to include a ratchet mechanism including a gear which is engageable with a plurality of openings for each side pair, and allowing locking against rotation as taught by Johnson (incorporated from Huang), because this is shown to be a suitable alternative mechanism which can be incorporated into a telescopic connection, and would provide expected results of allowing the length to be adjustably 
Regarding claim 6, the modified Sakamoto device is silent regarding the first and second reconnectable portions comprising a screw-threaded bar.  
Johnson teaches a related massage roller device (Fig. 10) which includes a handgrip (handgrip 810, Fig. 10) mounted on an elongated rod (840, Fig. 12). This elongated rod (840, Fig. 12) may be rotated in order to adjust the effective length of a telescoping assembly (rotating bar 840 causes the threaded screws 860, 865, Fig. 12, to rotate relative to one another to change the length of the telescopic connection between frame 840 and frame 835. See the last two sentences of [0101], as well as the first two sentences of [0102]) including a screw-threaded bar (screw 860, Fig. 12). A user would thus be able to grip the handgrip (810, Fig. 12) to rotate the associated elongated rod (840, Fig. 12) to change the length of the telescopic connection.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the first and second reconnectable portions (stays 14a, 14b, and adjustment mechanism 70a, Fig. 17) of Sakamoto to instead include a telescopic connection using a pair of elongated, hollow rods which include at least one handgrip and are able to rotate relative to one another to cause a screw-threaded bar to cause length adjustment as taught by Johnson, because this is a substitution of one known telescopic connection for another known telescopic connection, and would provide expected results of allowing a user to effect a length change to adjust the gap between the massage tools by conveniently rotating the handgrip.

Johnson teaches a related massage roller device (Fig. 10) which includes a handgrip (handgrip 810, Fig. 10) mounted on an elongated rod (840, Fig. 12). This elongated rod (840, Fig. 12) may be rotated in order to adjust the effective length of a telescoping assembly (rotating bar 840 causes the threaded screws 860, 865, Fig. 12, to rotate relative to one another to change the length of the telescopic connection between frame 840 and frame 835. See the last two sentences of [0101], as well as the first two sentences of [0102]) including a screw-threaded bar (screw 860, Fig. 12). A user would thus be able to grip the handgrip (810, Fig. 12) to rotate the associated elongated rod (840, Fig. 12) to change the length of the telescopic connection.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the telescopic connection (stays 14a, 14b, and adjustment mechanism 70a, Fig. 17) of Sakamoto to instead include a telescopic connection using a pair of elongated, hollow rods which include at least one handgrip and are able to rotate relative to one another to cause a screw-threaded bar to cause length adjustment as taught by Johnson, because this is a substitution of one known telescopic connection for another known telescopic connection, and would provide expected results of allowing a user to effect a length change to adjust the gap between the massage tools by conveniently rotating the handgrip.
Claims 7 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Sakamoto et al. (2005/0159688) as applied to claim 1 above, and further in view of Brand et al. (8,234,755).
Regarding claim 7, the modified Sakamoto device discloses wherein one crossbar element is part of the first subassembly (10c, Fig. 17), but is silent regarding one side element comprises an axially extensible crossbar connected to each upright element.
 Brand teaches a related adjustable extension device for handles (see Fig. 3) having a crossbar element (tube member 90, tubes 52, Fig. 3) comprising an axially extensible crossbar (tube 90 is extensible to the configuration shown in Fig. 3, as opposed to the collapsed position shown in Fig. 4) connected to each upright element of a second pair of opposing upright elements (the crossbar 90 is operably connected to each of a pair of opposing upright elements 46, 50, 80, Fig. 3). Thus, the crossbar element (90, 52) is adjustable in width (see arrows 600, 600, Fig. 3; see col. 10, lines 15-23), thereby allowing different configurations to be used.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify each of the crossbar elements of Sakamoto to include an axially extensible crossbar connected to each upright element as taught by Brand because this will allow the width of the device to be easily adjustable, to provide different configurations to allow the width of the massaging assembly to be adjusted, for example, to more closely match the width of the limb portion being massaged
.  
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Sakamoto et al. (2005/0159688) in view of Brand et al. (8,234,755) as applied to claim 7 above, and further in view of Kramer (2017/0056284).
Regarding claim 8, the modified Sakamoto/Brand device is silent regarding wherein the axially extensible crossbar is pivotally attached to the upright elements.  
Kramer teaches a related massage roller device (Fig. 1) which includes a pair of opposing handgrips (handles 5a, 5b, Fig. 1) mounted on an upright elements (10a, 10b, Fig. 1) and connected to an axially extending crossbar (crossmembers 30a, Fig. 1) in a pivotal manner (hinge joint assemblies 35a, 35b, allow rotational motion 34a, 34b, Fig. 1). This pivotal connection allows the user to manipulate the massage device in different positions such as a narrow and wide configuration (see Fig. 4 and the first sentence of [0020]; see also the last two sentences of [0094]). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the crossbar(s) of Sakamoto/Brand to be pivotally attached to the upright handle elements as taught by Kramer so that the user can selectively adjust the angular configuration of the massage device and/or handles, to best suit their needs.  
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Sakamoto et al. (2005/0159688) as applied to claim 1 above, and further in view of McClenathen (2,230,890).
Regarding claim 15, Sakamoto is silent regarding wherein the gap and the frame are located in different planes.  
However, merely relocating the position of the rollers would read on this claim language, and it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to adjust the rollers to be offset from the frame by at least some small degree, since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70. MPEP 2144.04.
Furthermore, McClenathen teaches a related massage device which includes a frame (side frames 11, Figs. 1-3) supporting a plurality of rotatable massage tools (rollers 12, 22, 18, Figs. 1-3), and the user may apply a massage effect to a body part by inserting it in the gaps between the massage tools (see Figs. 2-3). The gap between rollers 12 and 18 is along a different plane than the frame (see Fig. 2, the frame extends along a plane substantially at or below the height of adjusting screw 30, but the rollers 12 and 18 are offset vertically), because at least roller 12 is provided with a plurality of grooves (13, Fig. 2) allowing adjustable location of the roller at a height offset from the frame (see col. 2, lines 10-16).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the frame and shaft bushes (506, Fig. 19 of Sakamoto) of Sakamoto to include a plurality of these shaft .
Claims 15 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Sakamoto et al. (2005/0159688) as applied to claims 1 and 16 above, and further in view of Cross et al. (2018/0280229).
Regarding claim 15, Sakamoto is silent regarding wherein the gap and the frame are located in different planes.  
However, merely relocating the position of the rollers would read on this claim language, and it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to adjust the rollers to be offset from the frame by at least some small degree, since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70. MPEP 2144.04.
Furthermore, Cross teaches a related body massaging apparatus (Fig. 1) which has a pair of massage tools (126, 134, Fig. 1) creating a gap to allow insertion of a limb (see Fig. 16). The massage tools are detachable (see the first sentence of [0091]) and a massage tool may be attached which has a pair of rollers (first roller 326a, second roller 326b, Fig. 22) offset from the frame (the rollers 326a, 326b, are laterally offset from the frame part 302a, Fig. 22). The use of two rollers would provide an expected result of increasing the size of the massage effect, and distributing applied pressure between the two rollers.

Regarding claim 24, Sakamoto is silent regarding wherein the second tool (30a, Fig. 17) is mounted for being stationary in use, relative to the second crossbar (14e, Fig. 17).  
Cross teaches a related body massaging apparatus (Fig. 1) which has a pair of massage tools (126, 134, Fig. 1) creating a gap to allow insertion of a limb (see Fig. 16). In one configuration, the second massaging member “may remain in a fixed stationary (i.e., not rotatable) position” (see lines 14-15 of [0080]; see also the first sentence of [0115]). One of ordinary skill in the art would recognize that providing a rotating massager or a stationary massager would merely provide different massage effects, and that different massage effects are desirable for different users.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the second massage tool of Sakamoto to be mounted for stationary, fixed use as taught by Cross because this would merely provide a different massage effect, which may be desirable for certain users.  
Claim 20, as best understood, is rejected under 35 U.S.C. 103 as being unpatentable over Sakamoto et al. (2005/0159688) in view of Johnson (2013/0190664) as applied to claim 19 above, and further in view of Jordan Jr. (5,887,314).
Regarding claim 20, the modified Sakamoto/Johnson device is silent regarding each connector means engages ratcheting grooves and ridges formed on at least one of said subassemblies, engagement preventing rotation of the connector means in one predetermined direction relative to said at least one subassembly. 
However, it is noted that Applicant has admitted that such a connection between the connector means and ratcheting grooves and ridges is a known mechanism (see the last eleven lines of [0085] of the published application).
Furthermore, Jordan teaches a telescopic handle (Fig. 1) which is reasonably pertinent to the problem of providing an adjustable length handle, and it includes a connector means (threaded collar 40, Fig. 1, shown to be releasable in Fig. 3) that engages ratcheting grooves and ridges (threaded end 22 has grooves and the protruding portion between each groove is a ridge, see Figs. 1-2) formed on at least one of the subassemblies (the collar releasably engages with at least elongated tube 20, Figs. 1-3), engagement of the connector means (40) preventing rotation of the connector means in at least one predetermined direction relative to the at least one subassembly (the threaded collar 40 is tightened at threaded end 22, Fig. 3, to secure the elongated rod 30 and collar 40 in a selected position, see col. 3, lines 56-63. When the rod is tightly secured in a selected position, the rod and collar will be substantially prevented from rotating in either direction).
.
Response to Arguments
Applicant's arguments filed March 20, 2021, have been fully considered but they are not persuasive. 
Regarding the argument that the frame in Fig. 17-21 of Sakamoto is not a closed frame, and the adjustment of the side element is not achieved by rotation, but by telescopic action (see the first full paragraph of page 11 of the Remarks), this argument is not well taken. The Fig. 17 embodiment of Sakamoto has been modified in the 35 U.S.C. 103 rejection(s) above to be a closed frame, based upon the teachings and suggestions of other Sakamoto embodiments. Furthermore, the movement of engagement portion 72a (see Fig. 20) reads on the broadest reasonable interpretation of “rotating” because it pivots about a fulcrum structure (77a, see Fig. 20 and see lines 13-22 of [0137]).
Regarding the argument that “adjustment cannot be achieved while massage is being applied” using Sakamoto’s Figs. 17-20 embodiment because it has to be performed in preparation for a specific, intended massaging action and then readjusted afterwards if necessary (see the penultimate paragraph of page 12 of the Remarks), this argument is not well taken. First, claim 1 does not recite that the adjustment must occur In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Second, claim 1 is an apparatus claim, not a method claim. Therefore, even if this function had been recited, Sakamoto does not need to specifically disclose a step of adjusting the length during massage to read on a similar intended use or function of the claim. Instead, Sakamoto merely needs to disclose the structure(s) which are being recited and then Sakamoto must be merely capable of performing the function. In order to use the adjustment means of Sakamoto, the user merely needs to press down on a push member (73a, Fig. 20). There is nothing about pressing down on Sakamoto’s push member (73a) that would prevent a user from also having the roller(s) applying a force against some part of the body at the same time.
Regarding the argument that Sakamoto requires “for distance between the handle of the apparatus and the massage site” based upon paragraphs [0137] and [0142], and “[b]ecause of the requirement for spacing between the handle and the adjustment mechanism, it is impossible to continue performing a massage while attempting to adjust the absolute gap size between the massage tools” (see the last seven lines of page 12 of the Remarks, through the first two lines of page 13 of the Remarks), this argument is not well taken. It is unclear what “requirement” Applicant is referring to. Paragraph [0137] of Sakamoto merely describes the operation of the adjustment mechanism by depressing push member 73a, and paragraph [0142] merely describes that the handle (4a, Fig. 18, Fig. 21) can be adjusted by an angle (theta 1, Fig. 21) to maintain a separation distance (L9, Fig. 21). Regardless, adjusting a 
Regarding the argument that Sakamoto’s adjustment requires “either the use of two hands - one to hold down the lever against the spring and the other to push out the sliding members (part 14b and part 14a) relative to each other to the next setting, or the use of one hand to hold down said lever and the other to lift the handle away from its operative angle of attack… [and] massaging motion cannot be applied when adjustment is taking place in this way” (see the first full paragraph of page 13 of the Remarks), this argument is not well taken. First, it is reiterated that claim 1 is an apparatus claim, not a method claim. Additionally, claim 1 does not make any requirement for a certain number of hands to be used in any particular manner. Claim 1 merely has two hand grips “operable by the user, while gripping the associated hand grip” and “the gap is controllably adjustable and settable at a selectable width while the apparatus is in use.” The phrase “while the apparatus is in use” does not require the device to be actively rolling along the body, nor does it require any particular degree of force to be applied. The mere act of a user adjusting the length of the device would read on the broadest reasonable interpretation of a “use” of the device. 
Furthermore, even if claim 1 required a user to be able to make an adjustment while providing a rolling massage, Sakamoto’s structure is clearly capable of performing such a recitation of intended use. Notably, Sakamoto states that this “extension adjusting mechanism 70a can easily be performed in a single operation with the adjusting stopper 71a, so that the distance of the first and second rollers 20a and 30a can be regulated with ease” (emphasis added, see lines 1-5 of [141]). This adjustment at the same time that hand can pull upwards or push downwards on element 70a and/or stay 14a (see Fig. 17) to adjust the position (701, Fig. 20) engaged by the engagement claw (72a, Fig. 20). Furthermore, while making this simple adjustment, the roller(s) are still able to roll along the body part such as the leg. For example, if the user pushes downwards on element 70a and/or stay 14a to decrease the gap between the rollers, then this additional downward force will also be applied to the user’s leg via roller 30a as part of the massage force.
Regarding the argument that the aim in Sakamoto is to maintain a respectful distance between massager and the receiver of the massage, and thus has a long handle assembly (see the last paragraph of page 13 of the Remarks), this argument is not well taken. The handle (4a, Fig. 17) of Sakamoto has not been removed in any of the 103 rejection(s), so the user can still operate that handle if they desire. The user is also able to grasp the adjustment mechanism (70a, Fig. 17) and press down on push member (73a) with a thumb or finger while also applying a force to adjust the position (701, Fig. 20) engaged by the engagement claw (72a, Fig. 20).
Regarding the arguments that claims 16 and 27 recite “a user gripping and rotating” a connector means or component to adjust a length, and Sakamoto does not allow such rotation (see the last three paragraphs of page 14 of the Remarks), this argument is not well taken. The movement of Sakamoto’s engagement portion (72a, see Fig. 20) reads on the broadest reasonable interpretation of “rotating” because it pivots about a fulcrum structure (77a, see Fig. 20 and see lines 13-22 of [0137]).
Regarding the argument that “[n]owhere does Sakamoto require or teach that the length adjustment mechanism adjusts the gap to maintain therapeutically effective force. In fact, Sakamoto does not reveal the reason for including the adjustment mechanism” (see the first full paragraph of page 15 of the Remarks), this argument is not well taken. Sakamoto does not need to reveal the reason for including an adjustment mechanism in order to read on the claims. However, it is noted that Sakamoto does state the stays have an adjustable mechanism so “the distance between the rollers can be adjusted to conform to the size of the arm or leg of the user” (see the last sentence of [0054]). Adjusting the gap to better conform to the size of the arm or leg would necessarily help maintain therapeutically effective forces. For example, if the gap is much larger than the limb, then there is a greater chance that at least one of the rollers will lift out of contact from the limb. If the gap is decreased to be approximately the width of the limb, then the massage will more likely have both rollers in contact throughout the massage due to the better fit.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Adams et al. (2005/0233839) discloses a related length-adjustable handle with a locking mechanism. Hartlmeier (2009/0169291) discloses a related length-adjustable mechanism with a locking mechanism. Lewis et al. (2017/0136286) discloses a related length-adjustable handle. Dominee (2018/0161234) discloses a related telescopic handle for a massage device and it includes a locking mechanism. Ayotte (10,327,981) discloses a related telescopic handle for a massage device and it includes a locking mechanism such as a split collar.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER E MILLER whose telephone number is (571)270-1473. The examiner can normally be reached Mon- - Fri 9:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on 571-272-4835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER E MILLER/           Examiner, Art Unit 3785            

/JUSTINE R YU/           Supervisory Patent Examiner, Art Unit 3785